Citation Nr: 1456383	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, also claimed as due to asbestos exposure or, alternatively, Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The case was brought before the Board in May 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the Veteran was likely exposed to asbestos while in the military. 

2.  The Veteran was presumptively exposed to Agent Orange herbicides while stationed in Vietnam from 1970 to 1971 in the military.  

3.  The most persuasive, competent, and credible evidence of record does not link any current lung disorder to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in March 2009 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Records associated with Social Security Administration (SSA) disability benefits, moreover, are in the claims folder and were considered in rendering this decision.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided appropriate VA examinations in connection with his lung disorder claim in November 2010 and July 2014.  The Board finds the examinations and opinions rendered are adequate for deciding the claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached considering all the Veteran's various theories of entitlement to service connection.  The examinations were thorough and all necessary evidence, to include lay statements, and testing was considered by the examiners.  Additionally, the Board finds the July 2014 VA examination responsive to the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction, the Veteran was afforded a hearing before the Board in February 2012 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service as well as his asbestos and Agent Orange herbicide exposure. They also asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends he has chronic lung disorders as a result of his military service.  He indicates exposure to asbestos and Agent Orange herbicides during his Navy service, which included in-country service in Vietnam from June 1970 to June 1971.  He indicates symptoms of chest pain and shortness of breath since his military service.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran's exposure to Agent Orange herbicides is presumed in light of his in-country service in Vietnam during the Vietnam War Era.  38 C.F.R. § 3.307(a)(6).  His lung disorders, which do not include any form of respiratory cancer, are not on the list of diseases presumptively associated with exposure to certain herbicide agents.   See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  However, when a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  

With regard to his claimed asbestos exposure, in McGinty v. Brown, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos. Id. The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure. See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc. Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced. See id. at 7.21(b)(1). The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes. Clubbing of the fingers occurs at late stages of the disease. Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods. Compensatory emphysema may also be evident. See Adjudication Procedure Manual, M21-1, Part VI,  7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure. See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's military records confirm his likely exposure to asbestos related to "Rip Out Operations."  An April 1986 asbestos medical administrative unit questionnaire indicates probable exposure to asbestos 15 days per quarter in any given calendar year.  In light of this questionnaire, the Board concedes the Veteran was exposed to asbestos during his military service. 

The Veteran's service treatment records further confirm in-service complaints of chest pain, shortness of breath, chest ache, and cold symptoms throughout his lengthy military career.  In April 1972, the Veteran complained of chest pain for one day.  His lungs were normal at that time.  In January 1983 and February 1983, the Veteran was treated for cold symptoms and told to stop smoking.  He was also diagnosed with an upper respiratory infection in June 1984.  The Veteran was provided chest x-rays at various examinations throughout his military career, to include in 1962, 1964, 1968, 19671, 1984, and 1989.  These entire chest x-rays are within normal limits.  His February 1989 report of examination prior to separation, however, noted an EKG finding of sinus bradycardia.

After service, the Veteran was hospitalized from November 25, 2001 through January 1, 2002 for pneumocystic carinal pneumonia and HIV (which progressed to AIDs during his hospitalization).  Post-service medical records in general reveal diagnoses of chronic obstructive pulmonary disorder (COPD), pulmonary nodules, and interstitial pulmonary fibrosis.  The medical record also reveals the Veteran has a lengthy history of smoking cigarettes, one pack per day.  The Veteran has never been diagnosed with asbestosis.  

The Veteran was initially afforded a VA examination in November 2010 where he was diagnosed with COPD and a stable pulmonary nodule.  The examiner specifically indicated the Veteran did not have asbestosis or asbestosis related pulmonary disease such as interstitial lung disease.  Thus, the examiner opined that the Veteran's lung condition is neither caused by nor secondary to military service, to include Agent Orange or asbestos exposure in the Navy.

The Board remanded the claim to afford the Veteran another examination specifically considering whether any of the Veteran's lung conditions could be directly related to his in-service complaints of chest pain, upper respiratory infection, or other in-service complaints and treatment.

The Veteran was afforded an additional VA examination in July 2014 where the examiner, in great detail, noted every in-service complaint, treatment, or reference to the Veteran's respiratory system.  The examiner in particular noted the many chest x-rays conducted during the Veteran's twenty-seven year military career and the fact that these x-rays were all within normal limits.  The examiner noted in-service complaints of chest pain and treatment for an upper respiratory infection.  The examiner also noted the Veteran's in-service asbestos and Agent Orange herbicide exposure.

Based on the review of the record, consideration of the Veteran's lay statements, and the physical examination, the examiner diagnosed the Veteran with COPD, interstitial lung disease (specifically noted as pulmonary fibrosis, stable), and pulmonary nodule, stable condition.  These diagnoses were noted as early as 2001, over a decade after the Veteran's separation from the military.  

With regard to etiology, the examiner found that none of these diagnoses were likely related to the Veteran's military service, to include asbestos exposure or herbicide exposure.  Although the Veteran had some in-service lung complaints, the examiner noted he left the military with no chronic lung abnormality.  

Although the Veteran had in-service asbestos exposure, the examiner noted the Veteran has never been diagnosed with asbestosis and, in fact, asbestosis has been medically ruled out.  Specifically, the examiner noted the 2001-2002 hospitalization for pneumonia. Within these hospitalization records, the examiner indicates fibrosis started after the pneumonia, but there was no pleural involvement to suggest asbestosis.  Indeed, a lung biopsy in December 2001 did not indicate asbestosis. 

Although the Veteran had in-service Agent Orange exposure, the examiner noted 2012 medical studies that do not confirm any association with herbicide exposure and the Veteran's particular diagnoses.

In contrast, the examiner found the Veteran's tobacco history more relevant as well as the lengthy hospitalization for pneumonia in 2001.  The examiner indicated that fibrosis started in 2001 after pneumocystis pneumonia.  His pulmonary function tests in 2009 and 2014 do not indicate a restrictive pattern.  In light of the testing and the lack of pleural changes on radiographic studies, the examiner ruled out asbestos involvement.  Rather, "fibrosis can be explained by both smoking history and scarring from the 2001 pneumonia."

The examiner ultimately found the Veteran's tobacco history and the scarring from the 2001 pneumonia to be the likely causes of all the Veteran's current lung disorders based on the review of record, physical examination, lay statements, and diagnostic testing. 

The Board finds the 2014 VA examination persuasive.  It is based on a thorough review of the record, physical examination, detailed research into medical literature, and diagnostic testing.  The examiner considered whether any of the lung disorders found could be related directly to in-service complaints, asbestos exposure, or Agent Orange exposure and provided a detailed and extremely thorough rationale for all opinions rendered.  Also significant, no medical professional has ever linked any current lung disorder to any incident of the Veteran's military service, to include asbestos exposure or Agent Orange exposure.

The Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service injuries or chest pain since service.  Indeed, service treatment records support the Veteran's descriptions of in-service events.  The Veteran also concedes, however, that he did not notice or receive any significant treatment for breathing problems until 2001, over a decade after service.  The examiners considered the Veteran's contentions of symptomatology and in-service injury, but still found it unlikely that any current diagnosis of the lungs were due to his military service.  

In short, the medical evidence does not show chronic diagnoses of the lungs in service or for years thereafter.  Although in-service complaints and in-service exposure to asbestos and Agent Orange herbicides were considered and are evident in the service treatment records, no medical examiner has ever associated a current diagnosis of the lungs with his military service or in-service exposure to asbestos and/or herbicides.  Indeed there are medical opinions to the contrary.  

Thus, even fully considering the Veteran's lay description of military events, symptoms, and injuries, the evidence does not support his claims.  The Board acknowledges the Veteran believes his conditions are related to his military service, but he is not competent to relate the etiology of his current diagnoses to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for a lung disorder, also claimed as due to asbestos exposure or, alternatively, Agent Orange exposure, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


